WR-83,783-01,02
                                                               COURT OF CRIMINAL APPEALS
                                                                               AUSTIN, TEXAS
December 14, 2015                                            Transmitted 12/14/2015 2:50:46 PM
                                                               Accepted 12/14/2015 3:36:36 PM
                                                                                ABEL ACOSTA
                                                                                        CLERK
                       DOCKET NO. WR-83,783-01

                              IN THE
                    COURT OF CRIMINAL APPEALS
                        AT AUSTIN, TEXAS


                             IN RE:
                       THOMAS ALLEN SIMON,
                             Relator



                    MOTION TO PUBLISH OPINION


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Thomas Allen Simon, Relator, moves this Court, pursuant to Tex. R.

App. P. 77, to order that the Court’s opinion in this cause be published, and

shows:

1.           Relator filed a petition for writ of mandamus in this court,

under the authority of Stearnes v. Clinton and its progeny, after the trial

court had removed his trial counsel. 780 S.W.2d 216 (Tex.Crim.App. 1989).

Relator was denied relief in the lower court of appeals without comment.

This court conditionally granted the relief sought by relator in a per

curiam, un-published opinion citing, inter alia, Stearnes. Id.



                                     1
2.          Relator, in his Petition for Writ of Mandamus presented an

issue of great importance which may be paraphrased as follows: may a

judge ignore a defendant’s Due Process rights and this Court’s

pronouncements of law by removing appointed counsel on a whim, without

notice that complies with due process and without a proper hearing.

Relator suggests that this issue is of great importance, not only to him, but

also to the criminal jurisprudence of Texas. The issue of appointed counsel

being removed by the trial court, in light of this Court’s Opinion in Stearnes

v. Clinton, is unfortunately becoming more and more prevalent in Texas.

780 S.W.2d 216 (Tex.Crim.App. 1989); See, e.g., In re Brandon Jay Carter,

Cause No. WR-83,286-01, In The Texas Court of Criminal Appeals.



3.          Relator notes that not only has this issue come up for him, it

has come up for other similarly situated litigants in Texas recently. Id.

Relator further notes that the Third Court of Appeals erroneously denied

relief without comment when the same issue was presented to them.

Further, the Third Court of Appeals erroneously required that Relator file

his writ there as a civil matter and pay civil filing fees (later refunded in

light of this Court’s opinion).

                                      2
4.           The foregoing suggests that the trial courts and appellate courts

of this state are challenging the vitality of Stearnes v. Clinton and its

progeny. Id. In doing so, the rights of accused have been compromised at

the trial court and appellate court level in Texas.       Therefore, Relator

respectfully suggests to the Court that it would benefit the jurisprudence of

this state on an issue of great importance if this Court ordered its opinion

published thereby strongly affirming that Stearnes remains good law in

Texas. Id.



5.           Relator therefore prays that this Honorable Court grant his

motion to publish the opinion in this case and order that the opinion be

published.

                              Respectfully submitted,

                              /s/ Tracy D. Cluck

                              _____________________________
                              Tracy D. Cluck
                              Texas Bar No. 00787254
                              12600 Hill Country Blvd., Suite R-275
                              Austin, Texas 78738
                              Tel: (512) 329-2615
                              Fax: (512) 329-2604
                              tracy@tracyclucklawyer.com


                                       3
                                L.T. “Butch” Bradt #02841600
                                14015 Southwest Freeway, Suite 4
                                Sugar Land, Texas 77478
                                (281) 201-0700
                                Fax: (281) 201-1202
                                ltbradt@flash.net

                                Attorneys for Relator, Thomas Allen Simon


                      CERTIFICATE OF SERVICE

       I, the undersigned attorney, in accordance with the Rule 9.5, T.R.A.P.,
certify that a true and correct copy of the foregoing Petition was delivered
to the following on December 14, 2015 by e-mail:

Honorable Evan C. Stubbs
424th Judicial District Court
Burnet County Annex North
1701 E. Polk Street, Ste. 74
Burnet, Texas 78611
424distjudge@gmail.com

Wiley B. “Sonny” McAfee, Jr., District Attorney
Gary Bunyard, Ass’t District Attorney
Burnet County Annex North
1701 E. Polk Street, St. 24
Burnet, Texas 78611
Wiley1450@yahoo.com
g.bunyard@co.llano.tx.us


                                     /s/ Tracy D. Cluck
                                     ____________________
                                     Tracy D. Cluck



                                       4